— Judgment unanimously affirmed.
Memorandum: The sole issue raised on appeal is whether the trial court deprived defendant of a fair trial when it refused his request to hold a Sandoval hearing (People v Sandoval, 34 NY2d 371) prior to jury selection. Although the preferable procedure may be for a Trial Judge to make an advance ruling on the use of prior criminal convictions for impeachment purposes so as not to handicap the preparation of the defense (see, People v Davis, 44 NY2d 269, 276, n 3; see also, United States v Oakes, 565 F2d 170, 173; United States v Jackson, 405 F Supp 938), we perceive no abuse of discretion here by the Trial Judge or prejudice to the defendant sufficient to warrant reversal. (Appeal from judgment of Supreme Court, Monroe County, Kennedy, J. — criminal possession of weapon, third degree.) Present — Doerr, J. P., Boomer, Green, Balio and Schnepp, JJ.